Title: To Thomas Jefferson from Henry Dearborn, 1 March 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     
                        1 March 1805
                     
                  
                  By the list of promotions in the office, it appears that Ensign Williamson is promoted to 2d. Let. in the place of either Hopkins or Piatt, to take rank the 16th. of June, and that Ensn. Russell will take rank as 2d. Let. the 12th. of October, the date of Bowers promotion and that Engn. Sebastian is promoted to 2d Let. vice Let. Dail, who died the 3d. of Septr., and will take rank accordingly. 
                  on a reexamination, it appears that the corrections in the list of yesterday will extend to every case. 
                  Yours.
                  
                     H. Dearborn 
                     
                  
               